997 So. 2d 1146 (2008)
GOSUM INVESTMENTS, INC., Appellant,
v.
In re ESTATE OF Olga Maria Gonzalez Del Riego SUMAR, deceased, Appellee.
No. 3D08-1628.
District Court of Appeal of Florida, Third District.
November 26, 2008.
Rehearing Denied January 6, 2009.
Shook, Hardy & Bacon, LLP, Luis A. Perez, and Ena T. Diaz, Miami, for appellant.
Concepcion Sexton & Martinez, Carlos F. Concepcion, Coral Gables, and Marian Kennady, for appellee.
Before WELLS and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
Finding no abuse of discretion, we affirm the order under review. See Cohen v. Zidon, 994 So. 2d 1163 (Fla. 3d DCA 2008) ("We review a trial court's refusal to dissolve a temporary injunction for an abuse of discretion. Sea Tow Servs. Int'l, Inc. v. Pontin, 973 So. 2d 531, 532 (Fla. 3d DCA 2008)."); TJ Mgmt. Group, L.L.C. v. Zidon, 990 So. 2d 623, 625 (Fla. 3d DCA 2008) ("In considering a request for an injunction, the trial court has wide discretion to grant, deny, modify or dissolve a temporary injunction, and an appellate court will not intercede unless an abuse of discretion has been shown. Vargas v. Vargas, 771 So. 2d 594 (Fla. 3d DCA 2000)."); Bailey v. Christo, 453 So. 2d 1134, 1136 (Fla. 1st DCA 1984) ("The trial court has wide discretion to grant, deny, or modify injunctions, and an appellate court will not interfere with the exercise of this discretion unless some abuse thereof is clearly made to appear; and a presumption exists as to the correctness of a trial court's ruling, with the burden on the appellant to prove such abuse.").